ORDER


                               Docket No. 68394 is a petition for a writ of mandamus,
                   certiorari, or prohibition challenging a district court order allowing the
                   recall election of a municipal court judge to proceed. As it appeared that
                   writ relief was unavailable because the district court's order was
                   substantively appealable, see NRAP 3A(b)(1), (3) (permitting an appeal
                   from final judgment and from an order refusing to grant an injunction,
                   respectively); Pan v. Eighth Judicial Dist. Court, 122 Nev. 222, 224, 88
                   P.3d 840, 841 (2004), we issued an order directing petitioner Ramsey to
                   show cause why the petition should not be summarily denied. Our order
                   also stayed operation of the district court's order. Since then, in addition
                   to filing a response to our order to show cause, Ramsey has filed an appeal
                   from the same district court order she is challenging in the writ
                   proceeding, Docket No. 68450. Real parties in interest have replied to
                   Ramsey's response. Having reviewed the documents on file in both
                   matters, we conclude that the order is properly challenged by way of an
                   appeal, and writ relief is thus unavailable.   See Pan, 122 Nev. at 224, 88
                   P.3d at 841. Accordingly, the petition in Docket No. 68394 is denied.
                               In her response to the order to show cause, Ramsey requested
                   that, if her petition was denied, the stay remain in effect, the appeal be
                   expedited, and we treat the writ petition as the opening brief in her
                   appeal. Cause appearing, we grant those requests to the following extent.
                   The stay shall remain in effect until further order of this court. We direct
                   the clerk to transfer the documents in Docket No. 68394




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    cep
                     to Docket No. 68450. We will treat Ramsey's petition as the opening brief
                     in the appeal} Ramsey shall have 15 days from the date of this order to
                     supplement the record. 2 Respondents shall have 30 days from the date of
                     this order to file an answering brief. Ramsey shall have 10 days from
                     service of the answering brief to file a reply brief. Further, as we have
                     determined that oral argument would be of assistance in resolving the
                     issues presented by this appeal, oral argument is hereby scheduled before




                           1 In Docket No. 68394, real parties in interest filed a motion to
                     "strike false and misleading factual allegations" in the writ petition, which
                     we are now treating as the opening brief in Docket No. 68450. Ramsey
                     filed an opposition to the motion to strike, combined with a countermotion
                     to strike portions of real parties' motion to strike. As our resolution of the
                     motion and countermotion is intertwined with our review of the merits in -
                     this matter, we deny them at this time. However, we remind the parties
                     that in resolving this matter, we will disregard documents and assertions
                     not properly appearing in or supported by the record. See Carson Ready
                     Mix v. First Nat'l Bank, 97 Nev. 474, 476, 635 P.2d 276, 277 (1981).

                           2 VVhen  the appeal in Docket No. 68450 was docketed, the clerk
                     issued notices to Ramsey to pay the filing fee and file a case •  appeal
                     statement by August 4, 2015. We modify those..notices to the extent that
                     the filing fee and case appeal Statement are due by July 31, 2015.
                     Additionally, Ramsey shall file a transcript request form, see NRAP 9, and
                     a docketing statement, see NRAP 14, by July 31, 2015.


SUPREME COURT
        OF
     NEVADA


(0) 1947A    94b19
                the en bane court on October 5, 2015, at the hour of 10 a.m., in Las Vegas.
                The argument shall be limited to 30 minutes.
                              It is so ORDERED.




                                        Hardesty


                           rt
                Parraguirre     rricE71.




                Cherry
                                                               (Jag.
                                                          Saitta




                Gibborrs                                  Pickering




                cc:   Hon. Louis Eric Johnson, District Judge
                      Mueller Hinds & Associates
                      Gentile, Cristalli, Miller, Armeni & Savarese PLLC
                      Snell & Wilmer, LLP/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A